EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 are allowable because the prior art of record does not disclose or reasonably suggest a method and apparatus for generating a natural language, comprising receiving a plurality of pieces of textual data comprising structured data from one or more databases, generating a sentence ID sequence including one or more sentence IDs from the plurality of pieces of textual data using a paragraph generation model, generating a sentence corresponding to each of the one or more sentence IDs included in the generated sentence ID sequence, from the sentence ID sequences and the plurality of pieces of textual data, wherein the paragraph generation model is a model trained by using training data, the training data comprising a pair of previously collected pieces of textual data of a paragraph, as an input, and a sentence ID sequence obtained based on the previously collected pieces of textual data of the paragraph, as an output, and wherein sentence ID sequences included in the training data are obtained by: classifying sentences included in previously collected paragraphs into clusters based on a similarity between sentence vectors corresponding to the sentences, assigning a same sentence ID to sentences classified into a same cluster, and generating a sentence ID sequence comprising sentence IDs assigned to sentences included in each paragraph.
Applicants’ Specification reasonably describes support for the claimed embodiment.  The Specification, Page 12, Lines 18 to 20, states that sentences included in one or more previously collected paragraphs are classified into one or more 
Generally, the prior art of record does not disclose or reasonably suggest a combination of all of the new features directed to a paragraph generation model that is trained using training data comprising a pair of textual data of a paragraph as an input and a sentence ID sequence as an output, classifying sentences based on a similarity between sentence vectors, and assigning a same sentence ID to sentences classified in a same cluster.  Kasina (U.S. Patent Publication 2018/0150444) is representative prior art directed to constructing a textual narrative from sentences represented as vectors that are clustered based on a similarity in a semantic space for a language generation component.  (¶[0078]; ¶[0119] - ¶[0124])  Tsuchida et al. (U.S. Patent Publication 2011/0167027) teaches generating target information from text information of sentences that include identifiers of sentence IDs for a plurality of sentences in training data numbered consecutively and a density estimation model learning unit.  (¶[0072]; ¶[0100] - ¶[0103]; ¶[0117] - ¶[0120]; ¶[0152] - ¶[0153])  Tsuchida et al.’s density estimation may be equivalent to estimating a cluster for sentences.  However, Kasina and Tsuchida et al. do not disclose or reasonably suggest all of the limitations of training a paragraph 
The Specification, Page 1, Lines 16 to 21, states an objective of providing natural language generation from sentences arranged in an order that is an improvement over prior art procedures based on preset rules, where it is difficult to create rules for all cases and it requires significant time and labor to check the rules.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 16, 2021